LOGO [g232194g72x58.jpg]

 

Exhibit 10.1

The Patheon Group’s “Leadership” Incentive Plan

Overview

This Leadership Incentive Plan (this “Plan”) is designed to provide a financial
incentive to Eligible Participants (as defined below) for their collective and
individual contributions to the success of the Patheon Group during the
Performance Period (as defined below), as measured through the achievement of
assigned financial targets, key performance indicators and individual
performance ratings. The “Patheon Group” means Patheon Inc. (“Patheon”) and any
entity controlled by Patheon.

Key Plan Concepts

 

  •  

Sustainable, profitable growth is our most important objective. One important
measure of profitability is Earnings Before Income Taxes, Depreciation and
Amortization (“EBITDA”). For purposes of this Plan, the Patheon Group utilizes
an Adjusted EBITDA measure (please refer to Patheon’s 2010 Annual Report for a
full description of “Adjusted EBITDA”) which is then further adjusted for
foreign currency exchange differences versus budgeted exchange rates and other
one-time non-operating gains or losses, at the discretion of management
(“Corporate Adjusted EBITDA”). The Plan itself is eligible for payout only if
the Corporate Adjusted EBITDA Threshold (as defined below) is achieved.

 

  •  

This Plan is designed to reward corporate, regional, business unit and
individual achievement IF the Corporate Adjusted EBITDA Threshold is achieved.
Patheon’s overall success is the collective achievement of the businesses,
sites, and Eligible Participants that make up the Patheon Group.

 

  •  

Each of Patheon’s two businesses, PDS and Commercial, will have financial
objectives and key performance indicators (“KPIs”) for its respective business
and/or specific site location. Sites where both businesses exist will share in
the success of the combined site.

 

  •  

Eligible Participants in functions that support the PDS or Commercial business
will be aligned to the business, site(s), and/or regions they support.

Tying pay to performance applies to each Eligible Participant by applying
Component Thresholds (as defined below) to individual performance.

Key Plan Objectives

The objectives of this Plan include:

 

  •  

Align performance with key measures of business success.

 

  •  

Reward for controllable and collective efforts.

 

  •  

Reward for efforts at the individual level.

 

  •  

Provide a competitive variable pay program.

 

  •  

Support the “One Patheon” initiative through a consistent, global program with a
focus on the success of the Patheon Group as a whole.

Corporate Adjusted EBITDA Threshold and Component Thresholds

 

  •  

This Plan will be paid from general assets of the company. However, no Incentive
Payouts are payable under this Plan unless a minimum of ninety percent (90%) of
planned Corporate Adjusted EBITDA (the “Corporate Adjusted EBITDA Threshold”) is
achieved, regardless of how well a specific business, region, or site performs.
Patheon reserves the right to withhold any and all Incentive Payouts if the
Corporate

 

LOGO [g232194g13e32.jpg]



--------------------------------------------------------------------------------

LOGO [g232194g72x58.jpg]

 

 

Adjusted EBITDA Threshold is not achieved or if this Plan’s payout is not
authorized by the Compensation Committee.

 

  •  

In the event that the Corporate Adjusted EBITDA Threshold is achieved (and this
Plan’s payout is authorized by the Compensation Committee), the individual
incentive payout to an Eligible Participant (each, an “Incentive Payout”) will
be determined by calculating the applicable component of the Plan Option (as
defined below) to which an Eligible Participant is assigned, as reflected in the
table below (each such component, a “Component”).

 

  •  

Each Component of this Plan has a specified minimum achievement threshold (each,
a “Component Threshold”), a Target, and a Maximum, as noted in the tables below.
No Incentive Payout will be made on any Component for which the applicable
Component Threshold has not been achieved.

 

  •  

The range of Incentive Payout under this Plan is 0% to 175% of the Target for
each applicable Component, depending on the Component. In order for an Eligible
Participant to be eligible for the Maximum level Incentive Payout for a
Component, (i) achievement of all objectives with respect to a specified
Component must equal or exceed the specified Maximum for such Component and
(ii) the Eligible Participant must receive a performance rating of at least
“Meets Expectations”

Plan Options & Components:

Each Eligible Participant will be assigned by management and HR to one of the
following 14 plan options (each, a “Plan Option”):

By Business:

 

        Adjusted EBITDA     Key Performance Indicators     Other  

Plan

ID

 

Affiliation

  Corporate     Global-
Division     Region-
Division     Country-
Division     Site-
Division     Global-
Division     Region-
Division     Country-
Division     Site-
Division     PDS New
Business
(Revenue)     Commercial
Awards
(Revenue)     Individual  

Leadership (Non-EC)

  

     

L1

 

Global PDS

    20%        30%              30%                  20%   

L2

 

Region PDS

    10%        15%        25%              30%                20%   

L3

 

Country PDS

    10%        15%          25%              30%              20%   

L4

 

Site PDS

    10%        15%            25%              30%            20%   

L5

 

Global Commercial

    20%        30%              30%                  20%   

L6

 

Region Commercial

    10%          40%              30%                20%   

L7

 

Country Commercial

    10%          15%        25%              30%              20%   

L8

 

Site Commercial

    10%          15%          25%              30%            20%   

L9

 

Global Support

    70%                            30%   

L10

 

Region Support

    20%          25%/25 %                      30%   

L11

 

Country Support

    20%            25%/25 %                    30%   

L12

 

Site Support

    20%              25%/25 %                  30%   

L13

 

Sales

    30%                        25%        25%        20%   

L14

 

Marketing

    30%                        20%        20%        30%   

For L13 & L14, PDS New Business and Commercial Awards may be specified by
region, sub-region or other geographical affiliation at the discretion of the
EVP, Sales & Marketing.

Performance and Payout Levels

Each level of achievement (i.e., Minimum, Target, and Maximum Achievements) has
a corresponding level of Payout (i.e., Minimum, Target and Maximum Payouts) as
indicated in the chart below. For example, Corporate Adjusted EBITDA achievement
of 90% provides a Payout level of 50% and Corporate Adjusted EBITDA achievement
of 120% or greater provides a payout of 175%.

 

LOGO [g232194g13e32.jpg]



--------------------------------------------------------------------------------

LOGO [g232194g72x58.jpg]

 

         Commercial KPIs   PDS KPIs          EBITDA   On-Time
Delivery   Right First
Time   Inventory
Turns   Customer
Satisfaction   Days Sales
Outstanding   Billable
Hours   Commercial
Awards
(Revenue)   PDS New
Business
(Revenue)   Individual

Achievement

     

Minimum

     90%     85%     85%   3.0       80%   55       70%     90%     90%     50%

Target

   100%     95%     95%   4.5       90%   50       80%   100%   100%   100%

Maximum

   120%   100%   100%   6.0       95%   45       90%   120%   120%   100%

Payout

Minimum

     50%     50%     50%     50%     50%     50%     50%     50%     50%     50%

Target

   100%   100%   100%   100%   100%   100%   100%   100%   100%   100%

Maximum

   175%   150%   150%   150%   150%   150%   150%   175%   175%   100%

Notes:

 

1. If the Corporate Adjusted EBITDA Threshold is not met, there will be no
payouts under this Plan.

 

2. If the Component Threshold for any other Component is not met, there will be
no payout for that Component.

 

3. Achievement between Minimum (i.e., a Component Threshold) and Target or
between Target and Maximum is interpolated on a linear basis. For illustrative
purposes: according to the table above, a 90% Achievement of Corporate Adjusted
EBITDA would pay the specified minimum of 50% of the Payout for that Component.
If there was a 95% Achievement of Corporate Adjusted EBITDA then the Payout
would be 50% for reaching the specified Minimum plus 5.0% for each one
percentage point of incremental achievement between Minimum and Target, for a
total Payout of 75.0% (50% + 25%). This is calculated using the following
formula: ((100% - 50%) / (100% - 90%)) * (95% - 90%) + 50%.

 

4. The achievement level of Individual Objectives are measured in the aggregate.
No single Individual Objective shall have less than a 10% weight or an
achievement level greater than 100%. Individual Objectives shall be captured in
writing on the approved template and signed by the Eligible Participant and
their immediate supervisor.

Note: An Eligible Participant with a performance rating of “NA” (Not Acceptable)
will not be eligible to receive an Incentive Payout even if thresholds are met
on financial and/or KPI targets. An Eligible Participant with a performance
rating of “SME” (Sometimes Meets Expectations) could have any Incentive Payout
reduced for not achieving at least a performance rating of “ME” (Meets
Expectations). Performance ratings are subject to calibration across functions,
businesses and geographies in order to ensure consistency, fairness and equity.

Payout Calculation:

LOGO [g232194g25s23.jpg]

 

** The Target Award is equal to Eligible Earnings multiplied by the incentive
target level, which level is determined on an individual basis as a percentage
of Eligible Earnings of the applicable Eligible Participant (the “Individual
Incentive Target Level”).

For example:

 

LOGO [g232194g13e32.jpg]



--------------------------------------------------------------------------------

LOGO [g232194g72x58.jpg]

 

  •  

Eligible Participant assigned to Plan Option L8

 

  •  

Eligible Participant works in Commercial business in Cincinnati

 

  •  

Hypothetical eligible earnings of $150,000 USD

 

  •  

Hypothetical Target of 30% ($45,000 USD)

 

  •  

Assumes the Corporate Adjusted EBITDA Threshold of 90% has been achieved

 

  •  

Assumes the Eligible Participant’s performance rating is at least an “ME – Meets
Expectations”

 

Hypothetical
Eligible
Earnings     Hypothetical
On-Target
Bonus %     Hypothetical
On-Target
Bonus
Amount     Weight     Bonus
Target    

Description

  Hypothetical
Achievement
Level     Payout at
Hypothetical
Achievement
Level     Total
Payout     $150,000        30.0%      $ 45,000        10.0%      $ 4,500.00     

Corporate Adjusted EBITDA

    120%        175%      $ 7,875.00            15.0%      $ 6,750.00     

Region-Division EBITDA (NA

– Commercial)

    90%        50%      $ 3,375.00            25.0%      $ 11,250.00     

Site (Cincinnati) – Division (Commercial) EBITDA

    100%        100%      $ 11,250.00            10.0%      $ 4,500.00     

Site (Cincinnati) – Division

(Commercial) KPI – On time delivery

    90%        50%      $ 2,250.00            10.0%      $ 4,500.00     

Site (Cincinnati) – Division

(Commercial) KPI – Right First Time

    88%        0%        —              10.0%      $ 4,500.00     

Site (Cincinnati) – Division

(Commercial) KPI – Inventory Turns*

    5 turns        116.5%      $ 5,242.50            20.0%      $ 9,000.00     

Individual Objectives

    100%        100%      $ 9,000.00         

 

 

   

 

 

         

 

 

          100.0%      $ 45,000.00            $ 38,992.50                     
86.7 % 

 

* Inventory Turns: 5.0 (min 3, target 4.5, max 6.0) = 100% + 5*3.33% = 116.5%

Foreign Exchange Considerations

For the purposes of measuring financial performance to budget as required by any
Component, local currencies will be used. Budget currency exchange rates will be
used for converting forecasted and actual results to U.S. Dollars. Therefore, a
constant exchange rate will be used throughout the Plan Year.

General Terms & Conditions of this Plan

Eligible Participants: This Plan is designed for active, full-time, management
employees of members of the Patheon Group at the level of director (or regional
equivalent) and above, whose participation has been nominated and approved by
the employees’ supervisors and Human Resources, and who are not eligible under
another incentive plan (“Eligible Participants”). This Plan does not apply to
employees on “fixed term contracts” or who are otherwise ineligible based on the
terms of their employment.

Payout Eligibility: Eligible Participants must meet each of the following
conditions to be eligible for a payout under this Plan:

 

  1)

must have initiated employment with a member of the Patheon Group prior to
August 1st of the Plan Year (as defined below); and

 

  2) be actively employed at the time of payout except in the following limited
circumstances:

 

  a.

Approved Leaves of Absence: Eligible Participants on an approved leave of
absence will remain eligible under this Plan only to the extent required by
applicable law. The Incentive Payout, if any, will be based solely on Eligible

 

LOGO [g232194g13e32.jpg]



--------------------------------------------------------------------------------

LOGO [g232194g72x58.jpg]

 

  Earnings (as defined below) paid to the Eligible Participant during the
Performance Period during which such Eligible Participant was not on any such
leave of absence, except where applicable law requires otherwise. The Incentive
Payout is payable only if the Corporate Adjusted EBITDA Threshold, and all
Component Thresholds, including without limitation, individual performance
multipliers, are achieved and all other requirements are met. Regarding the
Individual Performance Multiplier, each Eligible Participant’s achievement will
be assessed on a case-by-case basis and in the sole discretion of Patheon (or
the applicable member of the Patheon Group), based solely on personal
performance up to the last day on which the Eligible Participant actually
worked. Any such Incentive Payouts made hereunder may be adjusted, giving
consideration to (i) the effect of any such payout on the applicable Eligible
Participant’s eligibility for disability payments or related income (or the
amount thereof), and (ii) other applicable local laws or regulations. Any such
Incentive Payouts made hereunder will only be made after the applicable Eligible
Participant returns from any such approved leave of absence.

 

  b. Retirement: For Plan purposes, “retirement” means the conclusion of
employment with a member of the Patheon Group as may be defined in the specific
retirement plan of the member of the Patheon Group that is the employer of the
applicable Eligible Participant. The Incentive Payout, if any, for an Eligible
Participant who retires during the Plan Year will be based solely on Eligible
Earnings paid to such Eligible Participant during the Plan Year. The Incentive
Payout will be payable only if the Corporate Adjusted EBITDA Threshold and the
required Component Thresholds are met and the payout is approved by the
Compensation Committee. Regarding the Individual Performance Mulitiplier, each
Eligible Participant’s achievement will be assessed on an individual basis and
in the sole discretion of Patheon (or the applicable member of the Patheon
Group), based solely on personal performance up to the last day on which the
Eligible Participant actually worked. Any Incentive Payouts hereunder will made
at the same time that Incentive Payouts for actively employed Eligible
Participants are made (i.e., such Incentive Payouts will not be accelerated).

 

  c. Death and Disability: If the employment of an Eligible Participant is
terminated because of such Eligible Participant’s death or disability, the
Incentive Payout, if any, will be calculated based on Eligible Earnings up to
the last day on which the Eligible Participant actually worked. The Incentive
Payout will be payable only if the Corporate Adjusted EBITDA Threshold and the
required Component Thresholds are met and the payout is approved by the
Compensation Committee. Regarding the Individual Performance Multiplier, each
Eligible Participant’s achievement will be assessed on an individual basis and
in the sole discretion of Patheon (or the applicable member of the Patheon
Group), based solely on personal performance up to the last day on which the
Eligible Participant actually worked. Any such Incentive Payouts made hereunder
may be adjusted or withheld, giving consideration (i) to the effect of any such
payout on the applicable Eligible Participant’s eligibility for disability
payments or related income (or the amount thereof), and (ii) other applicable
local laws or regulations. Any Incentive Payouts hereunder will be made at the
same time that Incentive Payouts for actively employed Eligible Participants are
made (i.e., such Incentive Payouts will not be accelerated).

 

  d. Not-for-Cause Involuntary Termination: An Eligible Participant who is
terminated on a not-for-cause basis is eligible to receive an Incentive Payout,
based on Eligible Earnings for the Performance Period only if the Corporate
Adjusted EBITDA Threshold and the required Component Thresholds are met and the
payout is approved by the Compensation Committee. Regarding the Individual
Performance Multiplier, each Eligible Participant’s achievement will be assessed
on an individual basis and in the sole discretion of Patheon (or the applicable
member of the Patheon Group), based solely on personal performance up to the
last day on which the Eligible Participant actually worked. With respect to any
severance or other termination-related payments made to an Eligible Participant,
Eligible Earnings will include only base pay earned through the last day worked.
Any Incentive Payouts hereunder will made at the same time that Incentive
Payouts for actively employed Eligible Participants are made (i.e., such
Incentive Payouts will not be accelerated).

 

  e. Applicable Local Law Applies. The Payout Eligibility requirement of active
employment at the time the Incentive Payout is made is subject to applicable
local law which may prohibit such eligibility requirements or otherwise limit
their application. Patheon, in its sole discretion, may alter the Payout
Eligibility requirement to conform to applicable local law.

 

LOGO [g232194g13e32.jpg]



--------------------------------------------------------------------------------

LOGO [g232194g72x58.jpg]

 

NOTE: Any Eligible Participant who is terminated for cause, as determined by
his/her employer in its sole discretion, or who voluntarily leaves employment
(other than via retirement or as a result of disability), or provides notice
thereof, prior to the date of the Incentive Payout, is not eligible for an
Incentive Payment under any circumstance (even if the Eligible Participant is an
active employee at the time of such Incentive Payout).

Performance Period / Plan Year: The performance period runs concurrent with the
fiscal year; currently November 1st thru October 31st (the “Performance Period”
or the “Plan Year”)

Eligible Earnings: For the purpose of the calculation of any Incentive Payouts,
eligible earnings are defined as the actual earned base pay (and non-exempt
overtime pay, where required by law) reported by payroll paid during the
performance period (in accordance with applicable employment standards law),
excluding fringe benefits, cash allowances, disability, worker’s compensation,
vacation/paid time off and all other types of pay not directly related to base
pay, unless applicable law requires that other items of income be included for
purpose of calculating an award in a discretionary incentive plan (“Eligible
Earnings”).

Changes in Individual Incentive Target Level: If the Individual Incentive Target
Level for an Eligible Participant changes during a Plan Year, then generally the
Individual Incentive Target Level in effect as of as of October 31st of the Plan
Year will be used in the calculation of the Incentive Payout. However, Patheon
reserves the right to pro-rate the Incentive Payout accordingly if an Eligible
Participant receives an increase or decrease in Individual Incentive Target
Level during the second (2nd) half of the Plan Year (i.e., from May 1st thru
October 31st).

Transfers: Annual incentive calculations for Eligible Participants who transfer
between sites or businesses during the Plan Year will be based on the
Components, levels and other terms and conditions which apply to the site or
business to which they are assigned on October 31st of the relevant Plan Year.
Patheon reserves the right to pro-rate the Incentive Payout if an Eligible
Participant transfers during the second half of the Plan Year (i.e., from
May 1st thru October 31st).

Communication of Results: Results to be used in the calculation of an incentive
payout are provided by Corporate Finance. All such results, the determination of
achievement of the Corporate Adjusted EBITDA Threshold, and the respective
Incentive Payouts are subject to approval by the Compensation Committee. To
minimize confusion, no one shall communicate any results as it relates to the
Plan or Incentive Payout amounts until authorized to do so by Corporate HR or
Corporate Finance.

Governance: This Plan is developed and administered by Corporate HR. This Plan
is governed by the rules specified within this document and is subject to
applicable law.

Exceptions: Any exceptions to this Plan must be made in writing and approved by
Corporate HR.

Timing of Payment: If a payment is due under this Plan’s guidelines as set forth
herein, the payment will be made no later than two (2) and one-half (1/2) months
(i.e., seventy-five (75) days) days after the end of the calendar year during
which Performance Period ends.

Disclaimer: Patheon reserves the right to amend or discontinue this Leadership
Incentive Plan at any time, with or without notice.

 

LOGO [g232194g13e32.jpg]



--------------------------------------------------------------------------------

LOGO [g232194g72x58.jpg]

 

Bonus Weightings for Patheon’s Executive Committee

 

Plan

  

Incumbent

   Corporate
Adjusted
EBITDA    Global PDS
Adjusted
EBITDA    NA
Commercial
Adjusted
EBITDA    EUR
Commercial
Adjusted
EBITDA    PDS New
Business
(Revenue)    Commercial
Award
Target
(Revenue)    Individual    Total    Max E1    James Mullen    80%               
   20%    100%    160.0%    Eric Evans    80%                   20%    100%   
160.0% E2    Mark Kontny    20%    60%                20%    100%    160.0% E3
   Peter Bigelow    20%       60%             20%    100%    160.0%   
Antonella Mancuso    20%          60%          20%    100%    160.0% E4    Geoff
Glass    40%             20%    20%    20%    100%    160.0% E5    Paul Garofolo
   70%                   30%    100%    152.5%    Warren Horton    70%         
         30%    100%    152.5%    Michael Lytton    70%                   30%   
100%    152.5%    Vacant- Head of HR    70%                   30%    100%   
152.5%

 

LOGO [g232194g13e32.jpg]